Exhibit 10.1 (a)
Agreement
between
The Royal Bank of Scotland plc acting as agent for National Westminster Bank Plc
and
Anixter International Limited,
Anixter Limited

 



--------------------------------------------------------------------------------



 



THIS IS AN IMPORTANT DOCUMENT WHICH SETS OUT THE TERMS AND CONDITIONS OF THE
FACILITY. WE RECOMMEND THAT YOU TAKE INDEPENDENT LEGAL ADVICE IF YOU HAVE ANY
DOUBTS REGARDING THE TERMS AND CONDITIONS OUTLINED.
THIS AGREEMENT is made between:-

(a)   Anixter International Limited;   (b)   Anixter Limited; and   (c)   The
Royal Bank of Scotland plc (“RBS”) acting as agent for National Westminster Bank
Plc.

by which it is agreed as follows:-

1   PURPOSE AND DEFINITIONS   1.1   This Agreement sets out the terms and
conditions upon and subject to which the Bank agrees to make available to the
Borrowers for the purpose of their business a multi-currency revolving advance
facility of £15,000,000 in terms of which the Bank will make Advances to the
Borrowers in Sterling or Foreign Currency.       Any capitalised terms not
defined herein shall have the meaning proscribed to them in the Senior
Facilities Agreement.   1.2   In this Agreement unless the context otherwise
requires:-       “Advance” means any utilisation pursuant to Clause 3.      
“Applicable Margin” means the percentages detailed in the attached Schedule,
based upon the Debt Rating.       “Bank” means National Westminster Bank Plc.
which is the lender under this Agreement and the “Bank” means its successors and
assigns.       “Bank Office” means the office of RBS acting as agent for the
Bank at 9th Floor, 280 Bishopsgate, London EC2M 4RB or such other office/address
as the Bank may notify to the Borrowers from time to time.       “Borrowers”
means Anixter International Limited, Company Number 2265172, and Anixter
Limited, Company Number 248952 and “Borrower” means any one of them.      
“Business Day” means:-

  (a)   for the purposes of rate fixing/drawing/payments in relation to Advances
in euros a day on which the Trans-European Automated Real-time Gross Settlement
Express Transfer System (TARGET) is operating.     (b)   for all other purposes,
a day (other than a Saturday or Sunday) on which banks are open for general
business in London and, in the case of a Foreign Currency, in the principal
financial centre for that Foreign Currency.

    “Commitment Period” means the period commencing on the date of this
Agreement and ending on 20 April 2012 or such other date as may be agreed by the
Bank pursuant to Clause 2.       “euro” and the sign “€” means the single
currency adopted or to be adopted by participating member states under the
Treaty establishing the European Union.       “Event of Default” means any of
the events described in Clause 13.       “Facility” means the revolving advance
facility provided pursuant to this Agreement.       “Facility Amount” means
£15,000,000 or such lesser amount as may result from the cancellation of any
portion of the Facility pursuant to Clause 2.       “Foreign Currency” means the
euro and any other currency (other than Sterling) which is freely convertible
and transferable into Sterling and readily available in the London Interbank
Market.

 



--------------------------------------------------------------------------------



 



    “GAAP” means generally accepted accounting practice in the United Kingdom.  
    “Global Banking Markets” means the Bank’s Global Banking Markets Department
at such address as the Bank may notify to the Borrowers from time to time.      
“Mandatory Costs” means such costs (in relation to the Facility) as the Bank
determines are necessary to compensate the Bank for complying with any reserve
asset and/or special deposit or liquidity requirements (or other requirements
having the same or similar purpose) of the Bank of England, the Financial
Services Authority (or any successor or other similar regulatory authority)
including a requirement for the payment of any fees to the Financial Services
Authority (whether or not any such requirements have the force of law).      
“Parent” means Anixter Inc., a Delaware incorporated company.       “Senior
Facilities Agreement” means the 5 year revolving credit agreement dated 20
April 2007 entered into by the parent. Bank of America, N.A., Wells Fargo Bank,
N.A., JPMorgan Chase Bank, N.A., The Bank of Nova Scotia. Wachovia Bank N.A.,
Banc of America Securities LLC and others, as amended, supplemented or otherwise
modified from time to time       “Sterling” and the sign “£” mean the lawful
currency of the United Kingdom.       “Subsidiary” shall have the meaning
ascribed to it in Section 736 of the Companies Act 1985, an Act of Parliament of
the United Kingdom.       “US$” means the lawful currency of the United States
of America.

1.3   Headings in this Agreement are inserted for convenience only and shall be
ignored in construing this Agreement. Unless the context otherwise requires,
words denoting the singular number only shall include the plural and vice versa.
  1.4   Each utilisation under this Agreement shall be made in name of either of
the companies included in the definition of Borrowers in Clause 1.2.   2  
AVAILABILITY AND CANCELLATION   2.1   Subject to the other provisions of this
Agreement the Bank agrees to make the Facility available for drawing by the
Borrowers during the Commitment Period. If requested by the Borrowers, the Bank
may at its sole discretion extend the Commitment Period on terms acceptable to
the Bank and the Borrowers.   2.2   The Borrowers shall during the Commitment
Period by notice to the Bank Office be entitled to cancel any unutilised portion
of the Facility. Such notice shall be unconditional and irrevocable. Any portion
cancelled shall not be available for drawing and the Facility Amount shall be
reduced accordingly.   3   UTILISATION   3.1   The Facility shall be drawn in
Advances, up to the Facility Amount, as and when required during the Commitment
Period. For the purpose of establishing the aggregate amount of Advances
outstanding at any time the Sterling equivalent of any Advances in Foreign
Currency shall be calculated by reference to the market rate of exchange, as
determined by the Bank, for the relevant Foreign Currency against Sterling on
any relevant day.   3.2   Each request from a Borrower for an Advance shall be
made to Global Banking Markets specifying:-

  (a)   the currency in which the Advance is to be denominated;     (b)   the
amount of the Advance which shall be not less than £100,000 (or the Foreign
Currency equivalent thereof) or such other amount which is acceptable to the
Bank;     (c)   the date on which the Advance is required, which must be a
Business Day; and     (d)   the duration of the Advance which shall be 1, 3 or
6 months (or such other duration which is acceptable to the Bank) subject to the
proviso that the duration of any Advance shall not extend beyond the expiry date
of the Commitment Period.

    Each request shall be unconditional and irrevocable and unless otherwise
agreed by the Bank shall require to be received in respect of an Advance
denominated in Sterling not later than 11 a.m. (London Time) on the date on

 



--------------------------------------------------------------------------------



 



    which the Advance is required and in respect of an Advance denominated in
Foreign Currency not later than 11 a.m. (London Time) two Business Days before
the date on which the Advance is required.

3.3   In the event of a Borrower requesting an Advance in a Foreign Currency
which in the sole determination of the Bank is not available in the London
Interbank Market, the Borrower shall be advised immediately of such
non-availability and shall have the option of either requesting the relevant
Advance in a different Foreign Currency or cancelling the relative request.  
3.4   If the Borrowers maintain an account with the Bank then the Bank may
credit the proceeds of each Advance to such an account. The details of each
Advance shall be confirmed to the Borrowers in writing by the Bank.   4  
INTEREST   4.1   The Borrower shall in respect of each Advance pay to the Bank:-

  (a)   in the case of an Advance denominated in Sterling interest at a
percentage rate per annum which is equivalent to the aggregate of:-

  (i)   the Applicable Margin above the rate at which Sterling deposits of
comparable amount to the relevant Advance and for the duration of such Advance
are offered by the Bank to leading banks in the London Interbank Market at or
about 11 a.m. (London Time) on the date on which the Advance is required; and  
  (ii)   Mandatory Costs. A certificate by the Bank as to the amount of such
cost shall be conclusive in the absence of manifest error; and

  (b)   in the case of an Advance denominated in Foreign Currency interest at a
percentage rate per annum which is equivalent to the Applicable Margin above the
rate at which deposits in the relative Foreign Currency of comparable amount to
the relevant Advance and for the duration of such Advance are offered by the
Bank to leading banks in the London Interbank Market at or about 11 a.m. (London
Time) on the day which is two Business Days before the date on which the Advance
is required.

4.2   Interest on each Advance shall be calculated on a daily basis and on a
year of 365 days in the case of an Advance denominated in Sterling and on a year
of 360 days (or such other period as may be determined by the Bank to reflect
market convention for the relevant Foreign Currency) in the case of an Advance
denominated in Foreign Currency and shall be paid on maturity of the Advance.  
4.3   If the Bank is unable (whether due to any change in operation or structure
of the London Interbank Market or any other reason) to quote a London Interbank
Market rate:-

  (a)   in the case of an Advance denominated in Sterling the Bank shall offer a
rate equal to the aggregate of:-

  (i)   2% per annum above the rate representing the cost to the Bank of funding
the Advance from whatever source it may reasonably select; and     (ii)  
Mandatory Costs;

    The Bank shall promptly notify the Borrower of any such circumstances and
the rate to apply.

4.4   At any time after an Event of Default has occurred, which has not been
waived or remedied, the Bank shall be entitled to charge interest at a rate of
2% per annum above the rate determined by the Bank in terms of Clause 4.1 in
respect of each Advance on the aggregate of the Facility and any outstanding
interest up to the earlier of (i) the date on which the Bank notifies the
Borrower in writing that it is satisfied that such Event of Default has been
remedied and (ii) the date on which the Facility is repaid and any other amounts
outstanding under this Agreement have been paid in full. Interest shall be
payable at the rate both before and after demand, court decree or judgement.   5
  REPAYMENT AND PREPAYMENT   5.1   Each Advance shall be repaid on maturity
together with interest accrued thereon by payment of the relevant amount to
Global Banking Markets.

 



--------------------------------------------------------------------------------



 



5.2   The Borrowers may, subject to the provisions of Clause 5.3 prepay any
Advance or part thereof (this part to be an integral multiple of £100,000 or the
Foreign Currency equivalent thereof) by giving notice to be received by the Bank
at the Bank Office not later than 11 a.m. five Business Days prior to the
prepayment being made. This notice shall be unconditional and irrevocable.   5.3
  In the event of any prepayment of an Advance or part thereof (including any
prepayment following upon the occurrence of an Event of Default) the Borrowers
shall indemnify the Bank against any loss or expense which the Bank shall
certify as sustained or incurred by it as a consequence of the prepayment.   5.4
  Any repayment/prepayment made pursuant to Clause 5.1 or 5.2 will be available
for redrawing as an Advance during the Commitment Period subject to the
provisions of Clauses 2 and 3.   6   PAYMENTS   6.1   All payments to be made by
a Borrower under this Agreement shall be made on the due date, in immediately
available funds or, in the case of Foreign Currency payments, such other funds
as may for the time being be customary for the settlement of international
banking transactions in the relative Foreign Currency to the account of the Bank
or such correspondent bank as the Bank may direct or otherwise as the Bank may
direct. Subject to the provisions of Clause 6.4 all payments relative to an
Advance shall unless otherwise agreed by the Bank, be made in the currency
relative to the Advance and any payments made in a different currency will be
converted to the currency of the Advance at the prevailing market rate of
exchange as determined by the Bank on the date of receipt.   6.2   All payments
to be made by a Borrower under this Agreement shall be made free and clear of
any deduction or withholding (whether in respect of set-off, counterclaim,
duties, taxes, charges or otherwise) unless the Borrower is required by law to
make such a payment subject to any deduction or withholding in which case the
relevant payment shall be increased to the extent necessary to ensure that the
Bank receives on the due date a sum equal to the sum which it would have
received had the Borrower not been required to make such a deduction or
withholding.   6.3   If any payment should become due on a day which is not a
Business Day the due date for such payment shall be extended to the next
Business Day unless the next Business Day is in the following calendar month in
which case the due date shall be the preceding Business Day.   6.4   If the Bank
exercises its right to convert any Advance(s) to Sterling pursuant to Clause
10.11 and/or 0 any payment made by a Borrower after such conversion shall be
made in Sterling unless otherwise agreed by the Bank. Following such conversion
any sums received or recovered by the Bank in a currency other than Sterling
will be converted to Sterling at the prevailing market rate of exchange as
determined by the Bank on the date of receipt.   7   INCREASED COSTS   7.1   If
by reason of (i) the introduction of or any change in law or its interpretation
or administration and/or (ii) compliance with any request or requirement of any
central bank or other fiscal, monetary or other authority (including without
limitation, a request or requirement which affects the manner in which the Bank
allocates capital resources to its obligations hereunder):-

  (a)   the Bank incurs a cost as a result of entering into this Agreement
performing its obligations and/or assuming or maintaining its commitment
hereunder and/or making the Facility available; or     (b)   the Bank is unable
to obtain the rate of return on its overall capital which it would have been
able to achieve but for its entering into this Agreement performing its
obligations and/or assuming or maintaining its commitment hereunder and/or
making the Facility available; or     (c)   there is any increase in the cost to
the Bank of funding or maintaining all or any of the advances comprised in a
class of advances formed by or including the Facility; or     (d)   the Bank
incurs a cost as a result of its having made the Facility available or the Bank
becomes liable to make any payment on account of tax or otherwise (other than a
tax imposed on its overall net income) on or calculated by reference to the
amount of the Facility and/or any sum received or receivable by it hereunder or
any liability in respect of any such payment is imposed, levied or assessed
against the Bank.

 



--------------------------------------------------------------------------------



 



    then the Borrowers shall from time to time within three Business Days of a
demand by the Bank pay to the Bank amounts sufficient to indemnify the Bank
against, as the case may be, (i) such costs, (ii) such reduction in the rate of
return (or such proportion of such reduction as is in the opinion of the Bank
attributable to its obligations hereunder). (iii) such increased costs (or such
proportion of such increased costs as is, in the opinion of the Bank,
attributable to its funding the Facility), or (iv) such cost or liability (or
such proportion thereof as is, in the opinion of the Bank, attributable to
making the Facility available).   7.2   If the Bank makes a claim pursuant to
Clause 7.1 it shall promptly after it becomes aware of the circumstances giving
rise to such claim deliver to the Borrowers a certificate to that effect setting
out in reasonable detail the basis of such claim. This certificate shall be
conclusive in the absence of manifest error.   8.   CONDITIONS PRECEDENT   8.1  
The Bank shall be under no obligation to make the Facility or any Advance
available until it has received the following and is satisfied with the same:-

  (a)   the duplicate of this Agreement signed on behalf of each of the
Borrowers.     (b)   a certified copy of the Resolution of the Board of
Directors of Anixter International Limited and Anixter Limited approving the
transaction contemplated by this Agreement and authorising a specified person/s
to:-

  (i)   sign this Agreement on behalf of Anixter International Limited and
Anixter Limited;     (ii)   negotiate any utilisation under this Agreement on
behalf of Anixter International Limited and Anixter Limited;     (iii)   sign
and/or endorse any documents required under or in connection with this Agreement
on behalf of Anixter International Limited and Anixter Limited;

      together with a specimen of the signature of the person/s so authorised.

8.2   The Bank shall furthermore not be obliged to make the Facility or any
Advance available unless the following conditions are satisfied:-

  (a)   any new security to be granted in terms of Clause 12.1 (b)(i) is
completed to the Bank’s satisfaction.     (b)   the availability of any existing
security for the Facility is confirmed to the Bank’s satisfaction.     (c)   no
Event of Default (or event which with the giving of notice, lapse of time or
other conditions may constitute an Event of Default) has occurred and is
continuing or might result from the drawing of an Advance under the Facility.  
  (d)   the representations and warranties in Clause 9 are true with respect to
the facts and circumstances then existing.

9   REPRESENTATIONS AND WARRANTIES   9.1   Each Borrower represents and warrants
(save as disclosed to and agreed by the Bank) that:-       Status

  (a)   it is duly incorporated and validly existing and has power to own its
property and assets and carry on its business as presently conducted.

    Powers and Authority

  (b)   it has power to execute, deliver and perform its obligations under this
Agreement and any security provided by it pursuant to Clause 12, all necessary
corporate, shareholder or other action has been taken to authorise the execution
delivery and performance of this Agreement and of any security provided, and no
limitation on its powers or the powers of its Directors shall be exceeded as a
result of the drawing of an Advance under the Facility.

 



--------------------------------------------------------------------------------



 



    Legal Validity

  (c)   this Agreement and any security provided by it pursuant to Clause 12
constitute legal, valid and binding obligations on it.

    Non-Conflict

  (d)   the entry into and performance of the terms and conditions of this
Agreement and of any security provided by it pursuant to Clause 12 do not and
shall not contravene or conflict with its memorandum and articles of
association, any law, statute, regulation or other instrument binding on it or
any of its assets, or any agreement or document to which it is a party or is
binding on it or any of its assets.

    Authorisations and Compliance

  (e)   it and its Subsidiaries hold and are in compliance with (i) all
necessary certificates, licences, permits, consents or other authorisations
required for conducting their business and (ii) all applicable laws and
regulations or other legal requirements.

    Breach of Other Agreements

  (f)   it is not (nor with the giving of notice, lapse of time or satisfaction
of any other condition would be) in breach of or in default under any agreement
or document to which it is party or by which it or any part of its assets may be
bound which could have a material adverse effect on its business assets or
financial condition or on its ability to perform fully its obligations under
this Agreement or under any security provided pursuant to Clause 12.

    Accounts

  (g)   its latest audited financial statements as provided to the Bank have
been prepared in accordance with GAAP and fairly represent its financial
condition and there has been no material adverse change in its business or
financial condition since the date of those financial statements.

    Litigation

  (h)   no litigation, arbitration or administrative proceeding is taking place
(including without limitation any action under any environmental law or
regulation), pending or to the knowledge of its officers threatened against it
or its Subsidiaries or any part of their undertaking, assets or revenues which
could have a material adverse effect on their business, assets or financial
condition or on its ability to perform fully its obligations under this
Agreement or under any security provided pursuant to Clause 12.

    Encumbrances

  (i)   no charges or other encumbrances in the nature of a security interest
exist on its assets or the assets of any of its Subsidiaries other than any
charges or encumbrances in favour of the Bank.

    Environment

  (j)   it and its Subsidiaries, as far as each Borrower is aware, (i) are in
compliance with all applicable environmental laws, regulations and practices,
(ii) hold and are in compliance with all necessary licences, permits, consents
or other authorisations essential for the conduct of their business; and
(iii) have not previously conducted nor are currently conducting their business
in any manner which could form the basis of any environmental claim against
them.

    No Default

  (k)   no Event of Default has occurred.

    Repetition   9.2   The representations and warranties contained in Clause
9.1 shall survive the signing of this Agreement and shall be deemed repeated on
the drawing of each Advance under this Agreement.   10   UNDERTAKINGS   10.1  
The undertakings in this Clause 10 shall continue in effect for so long as the
Agreement remains in force.       Use   10.2   The Borrowers shall use the
Facility for the purpose specified in Clause 1.1       Financial Information  
10.3    

  (a)   The Borrowers shall supply to the Bank:-

 



--------------------------------------------------------------------------------



 



  (i)   as soon as they become available but in any event within 270 days after
the end of their financial year the audited financial statements of each
Borrower for that year.     (ii)   promptly all notices or other documents sent
by each Borrower to its shareholders and/or its creditors.     (iii)   promptly
such further information in the possession of the Borrowers regarding the
financial condition and operations of the Borrowers as the Bank may reasonably
request.     (iv)   on each occasion financial statements are supplied to the
Bank pursuant to this Clause, a certificate from each the Parent, in a format
acceptable to the Bank, signed by an officer of the Parent confirming compliance
or otherwise with the financial covenants detailed in Clause 11.1 outlining the
financial covenant levels and including detailed workings.

  (b)   The Borrowers undertake to ensure that all their accounts and other
financial information submitted to the Bank pursuant to Clause 10.3(a) are
prepared consistently and in accordance with GAAP.

    Notification of Default   10.4   The Relevant Borrower shall notify the Bank
of any Event of Default immediately upon becoming aware of its occurrence.      
Negative Pledge   10.5   No Borrower shall, nor shall it permit any of its
Subsidiaries to, create nor permit to subsist any charge, lien or other
encumbrance in the nature of a security interest (except a lien arising by the
operation of law in the ordinary course of business) on the whole or any part of
the present or future assets of the relevant Borrower or its Subsidiaries except
as permitted within the Senior Facilities Agreement.       Material Change in
Business   10.6   No Borrower shall, nor shall it permit any of its Subsidiaries
to , make or threaten to make any material change in the nature of its business
as presently conducted except with the prior written consent of the Bank.      
Disposal of Assets   10.7   No Borrower shall, nor shall it permit any of its
Subsidiaries to, sell, transfer, lease (or where a lease is already in
existence, consent to the lease being assigned) or otherwise dispose of all or a
substantial part of its or their respective assets except with the prior written
consent of the Bank provided that disposals of assets which are not expressed to
be subject to any fixed charge given to the Bank and which are made in the
ordinary course of its business or the business of its Subsidiaries shall be
permitted.       Insurances   10.8   Each Borrower shall, and shall procure that
each of its Subsidiaries shall, effect and maintain such insurance over its
assets and business in such manner and to such extent as is reasonable and
customary for a business engaged in the same or a similar activity and the same
or similar localities to it or its Subsidiaries subject to the terms of any
security provided by it or its Subsidiaries.       Environment   10.9   Each
Borrower shall, and shall procure that each of its Subsidiaries shall:-

  (a)   comply with any applicable environmental laws, regulations or practices
and comply with and renew all licences, permits, consents or other
authorisations held in respect of its/its Subsidiaries business;     (b)  
conduct its business in a manner which cannot form the basis of an environmental
claim against it; and     (c)   promptly notify the Bank of any breach of any
environmental law, regulation or practice or any licence, permit, consent or
other authorisation held and remedy at its expense any such breach by use of the
best available techniques not entailing excessive cost.

    Authorisations and Compliance   10.10   Each Borrower shall, and shall
procure that each of its Subsidiaries shall:-

  (a)   comply with all licences, permits, consents or other authorisations held
and with any applicable laws, regulations or other legal requirements; and    
(b)   promptly notify the Bank of any breach of (i) any law, regulation or other
legal requirement and/or (ii) any licence, permit, consent or other
authorisation held, and immediately remedy such breach.

 



--------------------------------------------------------------------------------



 



    Illegality   10.11   The Borrowers shall on receiving notice from the Bank
repay all Advances outstanding either forthwith or on a future specified date
together with interest accrued to the date of repayment and all other amounts
payable under this Agreement by the Borrowers if any change in or the
introduction of any law, regulation, treaty, official directive or rule of any
regulatory authority or organisation having jurisdiction or any change in the
interpretation or application thereof should render it unlawful or a breach
thereof for the Bank to make the Facility available or to give effect to its
obligation and exercise its rights contemplated by this Agreement. The Bank
reserves the right to convert any Advance denominated in Foreign Currency
together with any other sums outstanding in Foreign Currency to Sterling, at the
market rate of exchange as determined by the Bank on the relevant day, in the
event of the Facility becoming repayable as a result of such happening.   11  
FINANCIAL COVENANTS   11.1   The Financial Covenants detailed in Articles 7.16
and 7.17 of the Senior Facilities Agreement shall apply.   12   SECURITY   12.1
  The obligations of the Borrowers to the Bank under this Agreement shall be
secured by:-

  (a)   all existing security held by the Bank for the Borrowers’ liabilities
including an unlimited Inter Company Guarantee between the Borrowers. Anixter
(U.K.) Limited company number 1017023 and Heyco Limited company number 926798.  
  (b)   security in the Bank’s preferred form as follows:-

  (i)   a Guarantee limited to £20,000,000 by the Parent.

  (c)   all future security which the Bank may from time to time hold for the
Borrowers’ liabilities.

12.2   For the avoidance of doubt the Borrowers acknowledge that all security
held and to be held by the Bank shall unless the security document expressly
states otherwise secure all the liabilities of the relevant Borrower to the Bank
of whatsoever nature.   13   EVENTS OF DEFAULT   13.1   In the event that:-    
  Non Payment

  (a)   a Borrower fails to repay any Advance and/or interest thereon on the due
date; or     (b)   a Borrower fails to pay any other amount payable under this
Agreement within 3 Business Days of its due date; or

    Misrepresentation

  (c)   any representation or warranty made or repeated by a Borrower in this
Agreement is or proves to have been incorrect in any material respect when made
or repeated; or

    Breach of Other Obligations

  (d)   a Borrower fails to comply with any provision of this Agreement or a
Borrower or any other grantor of security fails to comply with any material
provision of the security provided pursuant to Clause 12 and, where capable of
remedy, such failure is not remedied to the reasonable satisfaction of the Bank
within 7 Business Days of the Bank giving notice to the relevant Borrower or
other grantor requiring the relevant Borrower or other grantor to remedy the
same: or

    Cross Default

  (e)   a Borrower or any of its Subsidiaries defaults in the performance of any
other agreement for borrowed monies in excess of US$25,000,000 so as to
accelerate or render capable of acceleration the due date of repayment
thereunder or such borrowed monies are not repaid in full on the due date or
repayment of any such borrowed monies is due on demand and is not paid in full
forthwith on such demand being made; or     (f)   if a default (however
described) occurs under the Senior Facilities Agreement

 



--------------------------------------------------------------------------------



 



    Insolvency and Analogous Proceedings

  (g)   a Borrower or any of its Subsidiaries is unable to pay its debts within
the meaning of Section 123 of the Insolvency Act 1986 or a Borrower or any of
its Subsidiaries otherwise becomes insolvent or suspends making payments to all
or any class of its creditors or announces an intention to do so; or     (h)  
any distress, execution, attachment or other legal process affects the whole or
a material part of the assets of a Borrower or any of its Subsidiaries and is
not discharged within 21 days; or     (i)   a receiver or similar officer is
appointed of the whole or any part of the assets of a Borrower or any of its
Subsidiaries or a Borrower or any of its Subsidiaries requests any person to
appoint such a receiver or similar officer or any other steps are taken to
enforce any charge or other security over any of the property of a Borrower or
any of its Subsidiaries or any analogous event takes place under another
jurisdiction; or     (j)   any order is made or any resolution is passed or a
petition is presented or application is made or other steps are taken in any
jurisdiction for:-

  (i)   the winding up, dissolution or liquidation of a Borrower or any of its
Subsidiaries other than for the purpose of a reconstruction or amalgamation the
terms of which have previously been approved by the Bank in writing; or     (ii)
  the making of an administration order or there is served on any person a
notice of intention to appoint an administrator or any such appointment is made
in relation to a Borrower or any of its Subsidiaries; or

  (k)   any steps are taken by another creditor to repossess any goods in the
possession of a Borrower or any of its Subsidiaries under any hire purchase,
conditional sale, leasing, retention of title or similar agreement; or    
Control     (l)   control of a Borrower or any of its Subsidiaries passes
without the consent of the Bank to any person, firm or company other than a
Subsidiary of the Parent acting either individually or in concert; or

13.2   In the event that all Advances and other sums owing under this Agreement
become due and payable as a result of the happening of any of the events
detailed in Clause 13.1 the Bank reserves the right to convert any Advance
denominated in Foreign Currency together with any other sums outstanding in
Foreign Currency to Sterling at the market rate of exchange as determined by the
Bank on any relevant day.   13.3   Interest and/or commission shall continue to
be charged on any Advances under this Agreement until all Advances are repaid
and the outstanding interest, commission and other sums due in terms of this
Agreement are paid in full.   14.   FEES EXPENSES AND INDEMNITIES   14.1   The
Borrowers shall meet all costs, charges and expenses incurred (including the
fees and expenses of any third party legal advisers who provide other services
to the Bank in connection with:-

  (a)   the preparation and execution of this Agreement.     (b)   the
constitution and discharge of the security detailed in Clause 12 and any further
security granted in favour of the Bank pursuant to Clause 12.     (c)   the
enforcement or preservation of the Bank’s rights under this Agreement and the
security held by the Bank in terms of Clause 12 (including but not limited to
the expense of taking any step to enforce any of its rights or to communicate
with the Borrower after any breach of this Agreement or any security held by the
Bank in terms of Clause 12).     (d)   any breach of any environmental law or
regulation by a Borrower or its Subsidiaries.

14.2   The Borrowers shall indemnify the Bank against any loss or expense which
the Bank shall certify as sustained or incurred by it as a consequence of:-

  (a)   the occurrence of any Event of Default; or     (b)   any Advance being
repaid other than on maturity (as detailed in Clause 5); or

 



--------------------------------------------------------------------------------



 



  (c)   the cancellation of the Facility or any portion thereof pursuant to
Clause 2.2; or     (d)   the Bank converting any Foreign Currency Advances
outstanding to Sterling pursuant to Clause 10.11 and/or 0.

    including in any such case but not limited to any loss or expense sustained
or incurred in making available, maintaining or funding any Advance or in
liquidating or re-employing deposits acquired to make available, maintain or
fund any such Advance.   14.3   The Borrowers shall pay to the Bank:

  (a)   an arrangement fee of £15,000 on the date which is the earlier of
(i) the date on which the Borrowers first utilise the Facility and (ii) the date
which is 5 Business Days after this Agreement is signed on behalf of each of the
Borrowers; and     (b)   a commitment commission calculated at a rate detailed
in the attached schedule under the facility fee column per annum on the total
amount available for drawing under the Facility, regardless of utilisation. The
commitment commission shall be charged at a rate depending on the Debt Rating at
the time of calculation and shall be payable quarterly in arrears.

15   NOTICES   15.1   Every notice or other communication made under this
Agreement shall unless otherwise stated be in writing (by way of letter, telex
or facsimile transmission) and shall be given:-

  (a)   in the case of the Borrowers to their registered office.     (b)   in
the case of the Bank to the Bank Office.

15.2   Every notice or other communication shall be deemed to have been
received:-

  (a)   in the case of a letter when delivered personally or two days after its
posting by first class post.     (b)   in the case of a telex or facsimile
transmission when despatched.

16   MISCELLANEOUS   16.1   The Borrowers may not assign or transfer any of
their respective rights or obligations under this Agreement.   16.2   The Bank
may assign all or any part of its rights or benefits under this Agreement
without the consent of the Borrowers. The Bank may disclose to a prospective
assignee or to any other person who may propose entering into contractual
relations with the Bank, or to any investor or potential investor in a
securitisation (or similar transaction of broadly equivalent economic effect),
in relation to this Agreement such information about the Borrowers or the Bank’s
rights or obligations under this Agreement, and any associated documentation
(including any security), as the Bank shall consider appropriate.   16.3   No
delay or omission on the part of the Bank in exercising any of its rights powers
or privileges under this Agreement shall operate as a waiver thereof nor shall
any single or partial exercise of any right power or privilege preclude any
other or further exercise thereof or the exercise of any other right power or
privilege.   16.4   In addition to any other rights to which it may be entitled,
including rights under any security, the Bank may retain, set off or appropriate
any credit balances in name of the Borrowers (whether current or not yet due)
against the Borrowers obligations to the Bank under this Agreement. The Bank may
exercise any of these rights without prior notice both before and after demand
and in so doing may convert to Sterling at the prevailing market rate of
exchange any balance which is in a currency other than Sterling.   16.5   If a
change in a currency of a country occurs (including where there is more than one
currency or currency unit recognised at the same time as the lawful currency of
a country), this Agreement will be amended to the extent the Bank determines is
necessary to reflect the change.   16.6   If at any time any one or more of the
provisions of this Agreement is or becomes invalid, illegal or unenforceable in
any respect, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired.

 



--------------------------------------------------------------------------------



 



16.7   The provisions of this Agreement will remain in full force and effect
until the later of (a) the expiry date of the Commitment Period and (b) the date
on which all Advances outstanding together with interest thereon and all other
sums outstanding under this Agreement are repaid in full.   16.8   RBS is
authorised to act as the agent for the Bank in connection with the
administration of the Facility and the Borrowers agree that RBS may act as agent
for and on behalf of the Bank in the performance of administrative functions
under this Agreement. Where actions require to be performed, consents given or
notices given or received by the Bank hereunder they may, at the option of the
Bank, be performed by RBS acting as agent for the Bank and for the purposes of
this Agreement will be deemed to be actions of the Bank.   17   LAW   17.1  
This Agreement shall be governed by and construed in accordance with English
law.

In Witness whereof this Agreement is executed by the duly authorised
representatives of the Bank and the Borrowers.

          For and on Behalf of RBS acting as agent for the Bank
    Signature   /s/ Gareth Thompson           Date 09/12/2007     For and on
behalf of Anixter International Limited
    Signature   /s/ Rod Shoemaker       Rod Shoemaker      Attorney      For and
on behalf on Anixter Limited
    Signature   /s/ Rod Shoemaker       Rod Shoemaker      Attorney   

 



--------------------------------------------------------------------------------



 



         

Schedule

              Debt Ratings         S&P/Moody’s/Fitch   Facility Fee   Applicable
Margin
 
           
≥BBB+/Baa1/BBB+
    0.08 %   0.295% per annum
 
           
BBB/Baa2/BBB
    0.10 %   0.40% per annum
 
           
BBB-/Baa3/BBB-
    0.125 %   0.50% per annum
 
           
BB+/Ba1/BB+
    0.15 %   0.60% per annum
 
           
BB/Ba2/BB
    0.175 %   0.70% per annum
 
           
<BB/Ba2/BB
    0.20 %   0.80% per annum

 